_    1.
                                                                                               10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 22-0526


                                         OP 22-0526


 JARED DECACCIA,
                                                                            OCT 0 4 2022
                                                                          BOVJ n Greenwood
              Petitioner,                                               Clerk of Supreme Court
                                                                           state of Montana

       v.
                                                                       ORDER
 SARGEANT BRADLEY BRAGG, LEWIS &
 CLARK COUNTY DETENTION CENTER,

              Respondent.



       Jared DeCaccia petitions for a writ of habeas corpus, claiming his incarceration is
illegal because he has not seen either a judge or hearings officer despite the law that "clearly
states the State of Montana has 72 hours to have me in front of a judge or hearings officer"
on a parole violation. DeCaccia requests his release.
       DeCaccia is not entitled to his release. The Montana law that he mentions is § 46-
23-1023(4), MCA, providing that a parole violator have an initial hearing within 72 hours
of arrest. This statute does not apply to DeCaccia because he was charged in a court of law
with another offense. Section 46-23-1024(1)(b), MCA.
       We secured copies of recent criminal docket sheets frorn the Lewis and Clark
County District Court. The State of Montana charged DeCaccia with several felonies in
three separate cases in July and August of 2022. DeCaccia has counsel to represent him.
       DeCaccia's rights as a parolee are defined in Montana statutes. After his arrest,
DeCaccia was not entitled to an initial hearing regarding probable cause for a parole
revocation because he "has been charged in any court with a violation of the law[1"
Section 46-23-1024(1)(b), MCA.          These new criminal allegations constitute non-
compliance violations of DeCaccia's parole, and he may be held in custody without bond
pending the disposition of his criminal cases. See §§ 46-23-1001(3)(a), 46-23-1023(3),
and 46-23-1024(6), MCA.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of his present incarceration. Section 46-22-101(1), MCA. DeCaccia has not
demonstrated illegal incarceration, and he is not entitled to relief through this remedy.
       IT IS THEREFORE ORDERED that DeCaccia's Petition for Writ of Habeas
Corpus is DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Kathy Seeley, First Judicial District Court; Angie Sparks, Clerk of District
Court, under Cause Nos. DC-22-329, DC-22-353, and DC-22-400; Mary Barry, Deputy
County Attorney; Victor N. Bunitsky, Defense Counsel; Spencer Harris, Defense Counsel;
counsel of record, and .1 .r.a .1, DeCaccia personally.
       DATED this "9         day of October, 2022.




                                                                  Justices




                                                2
sar ems 41   .4

              4> %'   *